Citation Nr: 9908153	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-08 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for right knee 
arthritis, including as secondary to service-connected 
left knee condition.

2. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a left hip condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from February 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence adequate to reopen the claim for a left hip 
condition had not been submitted.  The veteran also appeals 
the RO's December 1990 rating decision denying service 
connection for a right knee condition

The Board notes that following the RO's rating decision in 
December 1990 the veteran filed a statement requesting 
reconsideration of this decision based on review of 
identified VA records in January 1991.  The Board recognizes 
this statement as a notice of disagreement.  See 38 C.F.R. § 
20.201 (1998).  As the veteran filed a timely notice of 
disagreement to the RO's initial decision denying service 
connection for a right knee condition, there has been no 
previous final decision on this issue.  Therefore, the Board 
considers this issue as an initial claim for service 
connection and will consider all evidence of record.  The 
veteran has been provided the statutory and regulatory 
provisions applicable to his service connection claim and has 
been given adequate notice of the need to submit evidence and 
argument in support of his claim.  The veteran provided 
testimony in support of his claim at a January 1997 and a 
December 1998 hearing.  The veteran is not prejudiced by 
consideration of his claim under this standard without remand 
to the RO for initial review.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).  


FINDINGS OF FACT

1. The record contains no competent medical evidence of a 
nexus between the veteran's current right knee arthritis 
and any incident of service, including as secondary to 
service-connected left knee condition.

2. By rating decision dated in January 1995, the RO denied 
service connection for a left hip condition.  The veteran 
was properly notified of that decision under cover letter 
in January 1995.

3. The evidence received subsequent to the January 1995 RO 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.

4. The record contains no competent medical evidence of a 
nexus between the veteran's current left hip condition and 
any incident of service, including as secondary to 
service-connected left knee condition.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for right 
knee arthritis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2. New and material evidence having been presented, the claim 
of entitlement to service connection for a left hip 
condition is reopened.  38 U.S.C.A. § 5108 (West 1991), 38 
C.F.R. § 3.156(a) (1998).

3. The claim of entitlement to service connection for a left 
hip condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service entrance examination, dated in February 
1943, indicated that the veteran's right arm and left hip had 
previously been broken, but noted no current musculoskeletal 
defects.  The service medical records indicated that the 
veteran dislocated his left knee while playing baseball in 
July 1944.  The veteran was hospitalized from July to October 
1944 for treatment of his left knee injury.  The veteran's 
separation medical examination, dated in December 1945, 
indicated a crush injury to his left knee, which was incurred 
in 1944.  Musculoskeletal defects of internal derangement of 
the left knee were indicated.  

In January 1946, the veteran filed an initial claim for VA 
benefits for service connection for a left knee injury.  

By letter dated in June 1952, the veteran stated that he was 
currently hospitalized for treatment of his right knee, which 
he stated was injured during service in July 1944.  The 
record contains VA hospitalization records from June to July 
1952 with a diagnosis of torn medial meniscus, which was 
surgically treated and had improved on discharge.  During 
hospitalization, the veteran reported a history of injury in 
1944 for which he was hospitalized for three months.  Mild 
tenderness with no limitation of motion was noted on 
examination.  

VA outpatient treatment records in July 1952 indicated a torn 
medial meniscus of the right knee, which the veteran reported 
was the knee injured during service in 1944.  

By letter dated in August 1952, the veteran stated that he 
injured his right knee while playing ball near Cherbourg, 
France in July 1944.  He indicated that during treatment for 
this injury, the doctors referred to his left knee, but he 
understood that the error had been corrected.  In a 
statement, received in May 1982, the veteran indicated that 
he had injured his left leg during World War II, while 
serving in France and was hospitalized in England for this 
injury.  

The record contains numerous VA treatment records for various 
conditions.  These records contain consistent diagnoses of 
bilateral knee degenerative joint disease, including in 
records of hospitalization for other conditions, beginning in 
May 1980.  X-ray examination in January 1990 revealed severe 
osteoarthritic changes and evidence of osteochondromatosis 
bilaterally. X-ray examination in April 1990 revealed severe 
osteoarthritic changes, osteochondromatosis and small 
suprapatellar joint effusion of the right knee.  In July 1990 
a VA physician noted bilateral crepitance with full range of 
motion of the knees.

In September 1990, the veteran filed a claim for service 
connection for a right knee condition.  By rating decision in 
December 1990, the RO denied the claim for service connection 
for a right knee condition.  In January 1991, the veteran 
requested that the RO obtain his VA treatment records for his 
right knee and reconsider his claim for service connection.

A VA examination was conducted in December 1991.   The 
veteran reported right knee pain secondary to compensating 
for his service-connected left knee condition.  Range of 
motion testing indicated flexion of 90 degrees and extension 
to neutral or 0 degrees.  The examiner noted no effusion or 
heat, but did note crepitation in both knees.  A diagnosis of 
clinically severe arthritis of the right knee was indicated.  

A second VA examination was conducted in March 1992.  The 
examiner noted prominent distal femoral hypertrophic condylar 
bossing bilaterally and bilateral mild swelling of the knee.  
Range of motion testing indicated flexion of 140 degrees and 
extension to 5 degrees.  A diagnosis of postoperative state 
medial meniscectomy of the right knee with marked 
degenerative joint disease was indicated.  A VA X-ray 
examination at that time indicated bilateral moderately 
severe hypertrophic osteoarthritis with synovial 
osteochondromatosis.

In November 1992, following a fall, the veteran complained of 
right knee swelling.  A VA physician indicated diagnoses of 
post-traumatic effusion and chronic degenerative joint 
disease.  X-ray examination in January 1993 showed moderately 
advanced degenerative arthritic changes with narrowed joint 
space and synovial chondromatosis with an effusion in the 
right knee joint.  X-ray examination in June 1993 showed 
bilateral degenerative joint disease, findings compatible 
with presence of bilateral synovial osteochondromatosis, and 
bilateral suprapatellar effusion.

In June 1994, the veteran filed a claim for service 
connection for a left hip condition, as secondary to his 
service-connected left knee condition.  By rating decision. 

A third VA examination was conducted in September 1994.  The 
examiner noted stiffness with crepitus in both knees.  The 
examiner also noted that the veteran had an abnormal gait 
with a limp of the left lower leg and used a walking cane for 
support.  Range of motion testing indicated flexion of 90 
degrees and extension to 5 degrees.  

By rating decision in January 1995, the RO denied the 
veteran's claim for service connection for a left hip 
connection as not well grounded, because the record contained 
no evidence of a current hip condition.  The veteran was 
notified of this decision under cover letter dated in January 
1995.  The RO decision is final as to evidence of record at 
the time.  

In May 1995 the veteran complained of left hip pain of one 
year's duration, with an increase in the previous month.  The 
VA examiner noted joint deformity of bilateral knees and 
indicated a diagnosis of severe bilateral degenerative joint 
disease.  

The record contains a VA X-ray examination indicating 
moderate osteoarthritis of the left hip.  The date of this X-
ray examination is unreadable due to poor copy quality.  

In October 1995, the veteran was seen for bilateral knee 
pain.  The examiner noted range of motion of 20 degrees to 
105 degrees bilaterally.  An assessment of bilateral knee 
degenerative joint disease, with the left worse than the 
right, was indicated.  A treatment record in February 1996 
indicated a diagnosis of degenerative joint disease of the 
left hip.  Bilateral knee range of motion testing in April 
1996 indicated flexion of 70 degrees and extension to 5 
degrees.  An assessment of bilateral degenerative joint 
disease of the knees was indicated.  

At a hearing before an RO hearing officer in January 1997, 
the veteran testified that he had walked with a cane since 
1990.  Transcript, p. 1 (January 1997).  He indicated that he 
was unable to drive due to swelling in his right knee 
Transcript, p. 3 (January 1997).  He stated that he had 
surgery on the right knee in the early 1950's.  
Transcript, p. 4 (January 1997).  The veteran testified that 
he injured his right knee during service: either at the same 
time that he injured his left knee or at some other time 
during service.  Transcript, pp. 5-6 (January 1997).  The 
veteran had surgery in both knees following service.  
Transcript, p. 6 (January 1997).  He indicated that his left 
hip condition was a result of his left knee condition.  He 
stated that no doctor had confirmed this opinion.  
Transcript, p. 6 (January 1997).  The veteran testified that 
he had walked with a limp for "a long time."  
Transcript, p. 7 (January 1997).  

At the January 1997 hearing the veteran made a request to 
reopen his claim for service connection for a left hip 
condition.  The evidence, submitted since the final RO 
decision in January 1995, includes VA outpatient treatment 
records, statements by the veteran, and testimony at two 
personal hearings.  

In a statement, received in June 1998, the veteran contended 
that his right knee condition was secondary to the service-
connected left knee condition.  The veteran also requested 
that the RO obtain all treatment records from the VA medical 
centers (MC) in Decatur and Dublin, Georgia.  

In a hearing before the undersigned at the RO in December 
1998, the veteran testified that his right knee was injured 
during service at the same time as his left knee, and both 
knees were treated during service.  Transcript, pp. 2-3 
(December 1998).  He indicated that he also injured his left 
hip at the same time, and the pain had continued since that 
time.  Transcript, pp. 3, 6 (December 1998).  The veteran 
stated that his left leg was shorter than the right leg and 
he had walked with a limp for years.  Transcript, p. 3 
(December 1998).  He testified that he had surgery on the 
left and right knee in 1946 and 1947.  Transcript, pp. 3-4 
(December 1998).  He indicated that both knees would swell 
and the fluid would have to be drained from them.  
Transcript, p. 4 (December 1998).  The veteran testified that 
he had been using a cane to walk for 20 or 30 years.  He 
indicated that the pain in the left hip was not as bad since 
taking medication, but it still had problems.  Transcript, p. 
5 (December 1998).  


II. Analysis

Service Connection for Right Knee Arthritis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995)

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability.  The veteran has been receiving on-going 
treatment for bilateral degenerative joint disease of the 
knee since May 1980.  X-ray examinations in January 1990, 
April 1990, March 1992, January 1993, and June 1993 confirmed 
this diagnosis.  

The veteran stated in June 1952 that he injured his right 
knee during service in France in July 1944.  The veteran's 
service medical records indicate that he injured his left 
knee at that time and was hospitalized for several months for 
treatment of the injury to his left knee.  In a statement in 
May 1982, the veteran indicated that he had injured his left 
leg while serving in France and was hospitalized in England 
for this injury.  At the January 1997 hearing, the veteran 
testified that he had injured his right knee during service: 
either at the same time that he injured his left knee or at 
some other time during service.  In a statement in June 1998, 
the veteran indicated that his right knee arthritis was 
secondary to his service-connected left knee condition.  At 
the December 1998 hearing, the veteran testified that his 
right knee was injured during service at that same time as 
his left knee, and both knees were treated during service.  
The veteran's service medical records, including 
hospitalization records for treatment of a left knee injury 
from July to October 1944, contain no complaints, diagnoses 
or opinions of right knee pain or other symptomatology of 
right knee arthritis.  Although a left knee disability was 
noted on his separation medical examination in December 1945, 
no notation of any right knee pathology was provided.  

In addition, there is no competent medical evidence that the 
veteran's current right knee arthritis was manifest to a 
compensable degree within the initial post-service year 
presumptive period.  The veteran was hospitalized for a torn 
right medial meniscus from June to July 1952, more than six 
years after discharge from service.  Records of this 
hospitalization contain no diagnosis of right knee arthritis.  
The first indication of record of a medical diagnosis of 
right knee arthritis is in May 1980, thirty-four years after 
discharge from service.  

The record contains no competent medical evidence of a nexus 
between the veteran's current right knee arthritis and any 
incident of service, including as secondary to service-
connected left knee condition.  The veteran indicated in 
statements and in testimony at the January 1997 and December 
1998 hearings that his right knee arthritis was secondary to 
his left knee disability.  The issue of whether the veteran's 
right knee arthritis is related to his service-connected 
disability involves a medical diagnosis or opinion as to 
medical causation.  Thus competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reflect that the veteran has a medical 
degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, such as pain, 
he is not competent to provide evidence or opinion that the 
observable symptoms are related to his service-connected 
disability.  See Savage v. Gober, 10 Vet. App. 489, 497 
(1997).  Three VA examinations in December 1991, March 1992, 
and September 1994 noted a diagnosis of right knee arthritis.  
None of the examiners noted any connection between the 
veteran's right knee arthritis and his left knee condition 
including altered gait caused by the left knee condition.  
Without competent medical evidence of a nexus between his 
current knee arthritis and any incident of service, including 
as secondary to his left knee disability, the veteran's claim 
cannot be well grounded.

New and Material Evidence for Left Hip Condition

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a two- step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc); Elkins v. West, No. 
97-1534 (U.S. Vet App. Feb. 17, 1999) (en banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In January 1995, the RO denied the veteran's claim for 
service connection for a left hip condition as not well 
grounded, because the veteran had not submitted evidence of a 
current left hip disability.  Since that decision, the 
veteran has submitted VA clinical records indicating 
treatment for degenerative joint disease of the left hip, 
including an X-ray examination showing moderate 
osteoarthritis of the left hip.  The evidence submitted is 
both new, in that it has not previously been considered, and 
material, as it goes to show an essential element of the 
veteran's claim.  Accordingly, the Board finds that the 
additional evidence is sufficient for reopening the claim for 
service connection for a left hip condition.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the veteran's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability."  Epps, 126 F.3d at 1468.  As stated 
above, the new evidence submitted by the veteran establishes 
a current hip disability.  VA records and X-ray examination 
indicated a diagnosis of arthritis of the left hip.  

The veteran's service medical records contain no complaints, 
diagnoses or opinions of left hip pain or other 
symptomatology of arthritis of the left hip.  The veteran 
claims that his current left hip condition is secondary to 
his service-connected left knee condition.  Although the 
veteran is competent to testify as to observable symptoms, 
such as pain, he is not competent to provide evidence or 
opinion that the observable symptoms are causally related to 
service-connected disability.  See Savage, 10 Vet. App. 
at 497; Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  The veteran specifically testified that 
no physician had confirmed his opinion that his left hip 
condition was a result of his left knee condition.  The 
record contains no competent medical evidence of a nexus 
between the veteran's left hip condition and any incident of 
service including as secondary to his left knee disability.


ORDER

Entitlement to service connection for right knee arthritis is 
denied.

The application to reopen the claim of service connection for 
a left hip condition is granted.

Entitlement to service connection for a left hip condition is 
denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


